Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments filed July 19th, 2021 have been entered. Accordingly, claims 1-30 are currently pending and have been examined. Claims 21-30 are newly presented. The previous drawing objection is withdrawn due to applicant’s submission of new specification. The previous 112 rejection has been withdrawn due to applicant’s amendments. However, the previous 102 and 103 rejections have been updated due applicant amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.
	Claim Rejections - 35 USC § 112
Claims 28-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Paragraph [ 00234] describes ribs being formed on the upper surface 420a of the rotation plates 420 and 440.  However, in claim 28 the applicant describes the ribs being formed on the lower surface of the rotation plate. Therefore, there is no support for this limitation in this new claim, and its dependent claim in the specification.  In regards to claim 29, it depends from claim 28, and is therefore rejected to accordingly under 35 USC 112(a).

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3,5,23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Park et al (US20150182090A1) hereinafter Park.
Regarding claim 1, Park teach a nozzle housing (cover 10, figure 2); a rotation cleaning unit (pad assemblies 2, figure 1 ) rotatably disposed under the nozzle housing, the rotation cleaning unit comprising a mop (pad assemblies 2, figure 1) configured to clean a floor and a rotation plate (rotating panel 23 , figure 5) coupled to the mop; a driving device disposed in the nozzle housing and comprising a motor (first motor 120, second motor 121; figure 4) configured to drive the rotation cleaning unit; and a water tank (para. 0061) mounted on the nozzle housing and configured to store water  to be supplied to the rotation cleaning unit (para. 0061), wherein the mop comprises: a floor cleaning portion (pad 26, figure 5) ; an attaching portion (pad mounting unit 25, figure 5) disposed above the floor cleaning portion (figure 5) and configured to be attached to (elastic unit 24, paragraph 0068) disposed above the floor cleaning portion and at least partially overlapping the attaching portion, the upper absorbing portion being attached to the attaching portion and configured to absorb water supplied from the water tank and to supply the water to the floor cleaning portion (paragraph 0061,0068 discloses that elastic member 241 a part of elastic unit 24 can be made of sponge material, since elastic member is above the pad 26 and the water is supply toward the direction of pad 26).
Regarding claim 2, Park teach wherein the mop (pad assemblies 2, figure 1) further comprises a center opening formed through a center of the floor cleaning portion (pad 26, figure 5)  and a center of the upper absorbing portion (elastic unit 24, figure 5)
Regarding claim 3, Park teach the mop further comprises a guide rib guiding attachment (interference unit 230, figure 5) disposed on the rotation plate (rotating panel 23, figure 5), and when the mop (pad assemblies 2, figure 1) is attached to the rotation plate, the guide rib is positioned at the center opening (figures 2, 5).
Regarding claim 5, Park teach the attaching portion (pad mounting member 25, figure 5) is ring-shaped, and an outer diameter of the upper absorbing portion (upper absorbing portion 24) is larger than an inner diameter of the attaching portion.
(rotating panel 23, figure 5) is provided with attachment means for attaching the mops on a lower surface of the rotation plate (figure 4).
Claim Rejections - 35 USC § 103
4.	Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20150182090A1), hereinafter Park, in view of Williams et al. (US10595698B), hereinafter Williams.
Park teach all of the elements of the current invention as stated above expect the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section. 
Williams teach floor cleaning portion (cleaning pad 300) comprises a first section (forward portion 330, figure 4B, 4D) comprising threads and a second section (aft portion 320, figure 4B, 4D) comprising threads that are thicker than the threads of the first section (col 7 lines 53 – 58).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified cleaning of Park, to have a cleaning pad with a thickness that varies as taught by Williams. This modification would improve the absorbing abilities of the pad. 
	Regarding claim 13, Park does not teach the first section is made of microfibers, and the second section is made of polyester.
(col 11 lines 64-67). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified cleaning pad of Park, to have a cleaning pad with a first section made of microfibers and second section made of polyester. This modification would allow the cleaning pad to be absorbent and flexible. 
6.	Claims 1, 4-9, 10-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6792648B2) in view Park et al (KR101654015 B1).
	Regarding claim 1, Lee teaches nozzle housing (suction port housing 10, figure 2); a rotation cleaning unit (rotary members 30, figure 4) rotatably disposed under the nozzle housing, the rotation cleaning unit comprising a mop ( floor cloth 60, figure 11) configured to clean a floor and a rotation plate (rotary members 30, figure 4) coupled to the mop; a driving device disposed in the nozzle housing and comprising a motor (rotary motor 50, figure 3) configured to drive the rotation cleaning unit; a floor cleaning portion (body 60c, figures 11-12); an attaching portion (removable layer 60a, figures 11-12) disposed above the floor cleaning portion and configured to be attached to the rotation plate; and an upper absorbing portion (supporting member 60b, figures 11-12) disposed above the floor cleaning portion and at least partially overlapping the 
Lee fails to teach a water tank mounted on the nozzle housing and configured to store water to be supplied to the rotation cleaning unit and floor cleaning portion.
Park et al teach a water tank (water bottle 221, figure 7) mounted on the nozzle housing (robot body 100, figures 2 and 7) and configured to store water to be supplied to the rotation cleaning unit (mop cleaner 200, figure 1) and floor cleaning unit (“mop 230, figure 2 “water bottle 221 ..water is supplied to the mop”).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee to include the water tank taught by Park et al. This modification of the nozzle would allow the cleaning device to clean more efficiently when being used for wet cleaning. 
	Regarding claim 4, Lee teaches the nozzle further comprising a plurality of sewing lines disposed on the mop, the plurality of sewing lines (sewing thread 62, figure 11) crossing each other in cross shapes, and wherein crossing centers of the plurality of sewing lines are positioned at a center portion of the mop (figure 11).
	Regarding claim 5, Lee fails to teach the attaching portion is ring-shaped, and an outer diameter of the upper absorbing portion is larger than an inner diameter of the attaching portion. 
(figure 8).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to be ring shaped, and the outer diameter of the upper absorbing portion is larger than an inner diameter of the attaching portion. This modification would allow the device to clean better. 
	Regarding claim 6, Lee teaches wherein a portion of the attaching portion (removable layer 60a, figure 12) positioned over the upper absorbing portion (supporting member 60b figure 12).
Regarding claim 7, Lee does not explicitly state wherein the upper absorbing portion and at least a portion of the floor cleaning portion are made of a same material. However, Lee does teach portions of mop can be made from the same material (It is preferable that the protruding lines 61a area made of the fabric identical to the fabric of the body 61c).
	Regarding claim 8, Lee does not teach the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section.
(mop 230 is formed of microfiber and nylon).
	
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have first and second section have varying thread thickness. This modification increases the absorbing abilities of the mop.
Regarding claim 9, Lee does not explicitly state wherein the upper absorbing portion and the first section are made of a same material. However, Lee does teach portions of mop can be made from the same material (It is preferable that the protruding lines 61a area made of the fabric identical to the fabric of the body 61c).
Regarding claim 10, Lee does not teach the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section
Park et al teach the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section (mop 230 is formed of microfiber and nylon).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have first and 
Regarding claim 11, Lee does not teach the first section and the second section are formed in at least one of a straight shape or a curved shape, and the first section and the second section are alternately arranged.
Park et al teach the first section and the second section are formed in at least one of a straight shape or a curved shape, and the first section and the second section are alternately arranged (the mop 230 is formed two materials are repeatedly arranged in the form of a ring-shaped band, a spiral, an oblique line, and a curved line).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have a straight shape or a curved shape. This modification maximizes the cleaning efficiency. 
Regarding claim 12, Lee does not teach wherein a width of the first section is larger than a width of the second section.
	Park et al do not explicitly teach wherein a width of the first section is larger than a width of the second section. However, Park et al disclose the modifying mop to have different designs (the mop 230 is formed two materials are repeatedly arranged in the form of a ring-shaped band, a spiral, an oblique line, and a curved line, figure 8). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have a varying width. This modification maximizes the cleaning efficiency.
	Regarding claim 14, Lee does not teach wherein an area of the first section is larger than an area of the second section.
	Park et al do not explicitly teach wherein an area of the first section is larger than an area of the second section. However, Park et al disclose the modifying mop to have different designs (the mop 230 is formed two materials are repeatedly arranged in the form of a ring-shaped band, a spiral, an oblique line, and a curved line, figure 8).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have a varying area. This modification maximizes the cleaning efficiency.
Regarding claim 15, Lee does not explicitly teach wherein the mop further comprises a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion.
Park et al does not explicitly teach a wherein the mop further comprises a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. However, Park et al do disclose water absorbing pad included with the mop (water absorbing pad 231, figure 7). 

Regarding claim 16, Lee as modified teaches wherein the mop further comprises a center opening formed through the upper absorbing portion, the water absorbing portion, and the floor cleaning portion.
	Regarding claim 17, Lee as modified teaches wherein a portion of the attaching portion is in contact with the water absorbing portion and another portion of the attaching portion is in contact with the upper absorbing portion.
	Regarding claim 18, Lee teaches a nozzle housing (suction port hosing, figure 2); a rotation cleaning unit (rotary members 30, figure 4) rotatably disposed under the nozzle housing, the rotation cleaning unit having a mop (floor cloth 60, figure 11) for cleaning a floor and a rotation plate (rotary members 30, figure 4) coupled to the mop; and a driving device disposed in the nozzle housing and having a motor (rotary motor 50, figure 3) configured to drive the rotation cleaning unit and a water tank mounted on the housing and configured to store water to be supplied to the rotation cleaning unit, wherein the mop comprises: a floor cleaning portion (body 60c, figure 11-12); an upper absorbing portion (supporting member 60b, figures 11-12) disposed above the floor (removable layer 60a, figures 11-12) configured to be attached to the rotation plate, the attaching portion being sewn to the upper absorbing portion (supporting member 60b, figures 11-12); and an edge sewn portion (sewing thread 62, figure 11) surrounding a plurality of edges of the attaching portion and the floor cleaning portion (Col 7 lines 31-32).
Lee fails to teach a water tank mounted on the nozzle housing and configured to store water to be supplied to the rotation cleaning unit and floor cleaning portion.
Park et al teach a water tank (water bottle 221, figure 7) mounted on the nozzle housing (robot body 100, figures 2 and 7) and configured to store water to be supplied to the rotation cleaning unit (mop cleaner 200, figure 1) and floor cleaning unit (“mop 230, figure 2 “water bottle 221 ..water is supplied to the mop”).
Park et al teach a water tank (water bottle 221, figure 7) mounted on the nozzle housing (robot body 100, figures 2 and 7) and configured to store water to be supplied to the rotation cleaning unit (mop cleaner 200, figure 1).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee to include the water tank taught by Park et al. This modification of the nozzle would allow the cleaning device to clean more efficiently when being used for wet cleaning. 
	Regarding claim 19, Lee teach wherein the upper absorbing portion and at least a portion of the floor cleaning portion are made of a same material. However, Lee does (It is preferable that the protruding lines 61a area made of the fabric identical to the fabric of the body 61c).
Regarding claim 20, Lee does not teach a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion.
Park et al does not explicitly teach a wherein the mop further comprises a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. However, Park et al do disclose water absorbing pad included with the mop (water absorbing pad 231, figure 7). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee include the water absorbing pad taught by Park et al so that a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. This modification would increase the absorbing abilities of the mop. 
Regarding claim 21, Lee as modified by Park et al. teaches having different materials on a mop being more radially inward or outward (see Park et al. mop 230, figure 8;”maximize cleaning efficiency by forming a mop with two or more materials and various patterns”)
Regarding claim 22,  Lee as modified by Park teaches wherein an outer edge of the upper absorbing portion ( supporting member 60b, figure 11-12) is configured to (removable layer 60a, figure 11-12) and be sewn (sewing thread 62, figures 11-12) with the attaching portion.
Claims 24-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20150182090A1), hereinafter Park (1), in view of Park et al (KR101654015 B1), hereinafter Park (2).
Regarding claim 24, Park (1) teaches all elements stated above in claim 1 and 23, but fails to teach a discharge port provided on a bottom wall of the housing and configured to discharge the water of the water tank to an outside of the housing, and wherein the water discharge port is located over the upper absorbing portion.
However, Park (2) teaches a water discharge port (discharge hole 222a, figure 7) provided on a bottom wall of the housing (figure 7) and configured to discharge the water of the water tank to an outside of the housing , and wherein the water discharge port is located over the upper absorbing portion (water from the discharge hole is supplied to the mop 230 which outside the housing)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Park (1) to include the teaching s of Park (2)‘s discharge port. This modification would allow water to be supplied smoothly, since vacuum water is not generated in a water tank (summarize Park (2)).
(see figures 5-9 of Park (2))
Regarding claim 26, modified Park (1) teaches water passage hole (joint shaft 27, figure 5) through which water discharged from the water discharge port passes (para 0061).
Regarding claim 27, modified Park (1) teaches water passage hole (joint shaft 27, figure 5) is disposed radially inward relative to the attaching portion based on a rotation center of the rotation plate (rotating panel 23, figure 5).
	Regarding claim 30, modified Park (1) teaches is disposed radially outward than the water discharge port (discharge port 222a, figure 7) based on a rotation center of the rotation plate (mop plate 220, see figures 5-9 of Park (2)).


Response to Arguments
Applicant's arguments filed see pages 12-17, filed 07-19-2021, with respect to claims 1, 10, 13 and 18 have been fully considered but they are not persuasive. 
Regarding claims 1 and 18, Applicant argues that Park et al (US20150182090) fails to disclose "an upper absorbing portion configure to absorb water from the water tank to supply the water to floor cleaning portion" Park discloses in para 0068 that elastic  
Regarding claims 1 and 18, Applicant argues that Lee (US 6,792,648) fails to disclose “an upper absorbing portion configure to absorb water from the water tank to supply the water to floor cleaning portion" Lee discloses that a cleaning appliance has supporting member (60b) is made of porous material such as a sponge, which allow it absorb water and be able apply to supply to floor cleaning portion when the cleaner is om use (60c), that is positioned above.
Regarding claims 10 and 13, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.    In this case, Williams et al. (Us 10595698 B2) teaches a cleaning pad for a cleaning appliance that can made fibers that include polyester, viscose, cotton, and other similar materials because it allows the cleaning pad to be flexible, absorbent and thin, and  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723